IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

NORMAN DAVID FREEMAN                NOT FINAL UNTIL TIME EXPIRES TO
and CHRISTY FREEMAN,                FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellants,
                                    CASE NO. 1D14-3121
v.

CHASE HOME FINANCE, LLC,

      Appellee.


_____________________________/

Opinion filed March 18, 2015.

An appeal from the Circuit Court for Bay County.
Dedee S. Costello, Judge.

Norman David Freeman and Christy Freeman, pro se, Appellants.

Susan Capote and Joseph Wargo of Wargo & French, LLP, Miami, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., MARSTILLER and OSTERHAUS, JJ., CONCUR.